Case 1:21-cv-05407-PAE Document 18 Filed 08/16/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SPOLETO CORPORATION,
Plaintiff, 21 Civ. 5407 (PAE)
~ ORDER
ETHIOPIAN AIRLINES GROUP,
Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

On August 16, 2021, defendant filed a motion to dismiss the complaint under Rule 12 of
the Federal Rules of Civil Procedure. Under Rule 15(a)(1}(B), a plaintiff has 21 days after the
service of a motion under Rule 12(b) to amend the complaint once as a matter of course.

Accordingly, it is hereby ORDERED that plaintiff shall file any amended complaint by
September 7, 2021. No further opportunities to amend wili ordinarily be granted, If plaintiff
does amend, by September 28, 2021, defendant shall: (1) file an answer; (2) file a new motion to
dismiss; or (3) submit a letter to the Court, copying plaintiff, stating that they rely on the
previously filed motion to dismiss.!

It is further ORDERED that if no amended complaint is filed, plaintiff shall serve any
opposition to the motion to dismiss by September 7, 2021. Defendant’s reply, if any, shall be
served by September 14, 2020. At the time any reply is served, the moving party shall supply

the Court with a courtesy copy of all motion papers by attaching them as PDF files to a single

email addressed to EngelmayerNYSDChambers(@inysd.uscourts gov.

 

' Tf defendant files a new motion to dismiss or rely on their previous motion, plaintiff's
opposition will be due 14 days thereafter, and defendant’s reply, if any, will be due seven days
after that.

 
Case 1:21-cv-05407-PAE Document 18 Filed 08/16/21 Page 2 of 2

The Court will determine later, after receipt of plaintiff's anticipated brief opposing a

motion to dismiss the current or amended complaint, whether to schedule oral argument.

Fink N. Cngehiy

SO ORDERED.

 

PAUL A. ENGELMA YER
United States District Judge
Dated: August 16, 2021
New York, New York

 
